Delaney, J. On October 20, 1948, claimant, Flossie Barbee, was the owner of a 1940 Dodge sedan automobile. On said date at approximately 5:45 P.M., said automobile was being driven by Wallace D. Barbee, son and agent of claimant, Flossie Barbee, in an easterly direction on the south side of a concrete highway known as U. S: Route No. 50, about one and one-half miles east of Odin, Illinois. Said highway was undergoing repairs and a large exeavation had been dng by the State of Illinois on the sonth lane at a point where the view of the highway was obscured to anyone approaching from the west by a slight rise in the pavement. The evidence shows that the agents of respondent did not put out flares until after dark and as a result the automobile in question was driven into the excavation where a fourteen foot portion of the pavement had been removed. As a result of the negligence of respondent, claimant’s automobile was damaged to the extent of $659.83. There was paid the claimant by the Protective Mutual Casualty Insurance Company the sum of $609.83 because of a collision policy which it carried on claimant’s car and to which amount the company is entitled to reimbursement by reason of its right of subrogation under the policy. The claimant, Flossie Barbee, has not received reimbursement of the $50.00 damage sustained by her. The record in this case consists of the complaint, departmental report, transcript of evidence, abstract of evidence, claimant’s statement, brief and argument, additional abstract of evidence, respondent’s statement, brief and argument and claimant’s reply brief. The evidence further shows that the claimant, Flossie Barbee, was the sole owner of the automobile which was damaged. An award is, therefore, entered in favor of claimant, Flossie Barbee, for the sum of $50.00, and an award is also entered in favor of the Protective Mutual Casualty Insurance Company for the sum of $609.83.